Title: From George Washington to the Pennsylvania Council of Safety, 6 February 1777
From: Washington, George
To: Pennsylvania Council of Safety

 

Gentn
Head Qrs Morristown Feby 6th 1777.

This will be delivered you by Colo. Cooke who commands a Regiment from your State, and whom I beg leave to refer to your Honorable body to settle accounts for such Sums of Money and other Articles as may have been furnished him for raising the same; Also to receive such further advances as he may have occasion for to fill his Regiment. Colo. Cooke having received all disbursements respecting his Regiment, from you, made it improper for me to grant him Money till he had settled with you, and I am to request that I may be favoured with the amount of your advances to him that I may know how to conduct on future applicatn. I have the Honor to be &c.
